PER CURIAM
Mother appeals from a judgment terminating her parental rights to her daughter, K. Mother, who did not appear at the termination trial, argues that the judgment must be reversed because her attorney “mounted no defense on her behalf, which rendered his assistance inadequate.” However, as we recently have held, because mother did not appear at the trial, ORS 419B.815(8) prohibited her attorney from participating in the trial on her behalf. Dept. of Human Services v. S. C. T., 281 Or App 246, 261, 380 P3d 1211 (2016) (“Put another way, parents’ attorneys cannot save parents from the legal effect of parents’ absence by acting for parents to challenge the evidence presented.”). Mother’s claim of inadequate assistance necessarily fails for that reason. Because mother’s attorney was statutorily prohibited from presenting a defense at the trial, he was not inadequate for failing to do so.1 Accordingly, we must affirm. Our affirmance is without prejudice to mother’s ability to seek relief from the judgment pursuant to ORS 419B.923 on other grounds, if such grounds exist.
Affirmed.

 Mother does not suggest that she had a reasonable excuse for failing to appear, and that her attorney was inadequate for failing to request a continuance, which would present a different question. See S. C. 21, 281 Or App at 261 n 8. Her sole contention was that counsel was inadequate for not presenting a defense at the termination trial.